Case 1:18-cv-02435-RM-NRN Document 41 Filed 10/18/18 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-02435-RM-NRN

  TENDRIL NETWORKS, INC.,

         Plaintiff,

  v.

  MARISSA HUMMON, and
  JESS MELANSON,

         Defendants.


                                     ENTRY OF APPEARANCE


  To the clerk of court and all parties of record:

         I, Stephen D. Riden, hereby certify that I am a member in good standing of the bar of this

  court, and I appear in this case as counsel for Defendants Marissa Hummon and Jess Melanson.



   Dated: October 18, 2018                           /s/ Stephen D. Riden
                                                     Russell Beck
                                                     Stephen B. Reed
                                                     Stephen D. Riden
                                                     Laura M. Raisty
                                                     Hannah T. Joseph
                                                     BECK REED RIDEN LLP
                                                     155 Federal Street, Suite 1302
                                                     Boston, MA 02110
                                                     Telephone: (617) 500-8660
                                                     Email: rbeck@beckreed.com
                                                     Email: sreed@beckreed.com
                                                     Email: sriden@beckreed.com
                                                     Email: lraisty@beckreed.com
                                                     Email: hjoseph@beckreed.com

                                                     Attorneys for Defendants Marissa Hummon
                                                     and Jess Melanson


                                                     1
Case 1:18-cv-02435-RM-NRN Document 41 Filed 10/18/18 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

          I, Stephen D. Riden, hereby certify that on this 18th day of October 2018, the foregoing
  document, filed through the ECF system, was served electronically on the registered participants
  as identified on the notice of the electronic filing and will be served by U.S. mail, postage
  prepaid, to those indicated as non-registered participants.

                                              /s/ Stephen D. Riden




                                                 2
